DETAILED ACTION
Response to Amendment
 	This Office action is in response to Applicant’s amendment filed 12/20/2021. Claims 1, 2, 5-8, 13-15, 19-21 and 31-34 have been amended. Claims 1, 2, 5-9, 12-16, 18-21 and 31-35 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 1-2, 5-9, 12-16, 18-21 and 31-35, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, has been withdrawn.

Allowable Subject Matter
 	Claims 1, 2, 5-9, 12-16, 18-21 and 31-35 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        February 12, 2022